Title: To John Adams from George Thatcher, 30 October 1798
From: Thatcher, George
To: Adams, John



Sir
Biddeford 30th October 1798

I am just informed by some people from Portsmouth that the office of Naval Office is vacant by the death of Mr. Russell, and am requested to mention to your Oliver Whipple Esqr. who at this time resides about fifteen miles out of Portsmouth as a very fit & trusty person to discharge the duties of that place.
I have been acquainted with Mr. Whipple for fifteen years. He is an attorney at Law, & till lately lived in Portsmouth—He is now, and has been for several years Representative in the Legislature of that State—and is well attached to order & Government. I should suppose Mr. Whipple is about fifty years of age—or upwards He now lives on his estate, but would like to remove to Portsmouth, & be in more-active life.
For ought I know other candidates may have been recommended for this office—and I do not wish to interfere in another state than the one I live in, but am induced to give you this information, from a perfect conviction that Mr. Whipple would make a very good officer—
I am with perfect / respect, Sir, your most / obedient, humble servant

George Thatcher